As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21943 Cantor Opportunistic Alternatives Fund, LLC (Exact name of registrant as specified in charter) 110 East 59th Street, New York, NY 10022 (Address of principal executive offices) (Zip code) Marlena Kaplan Cantor Fitzgerald Investment Advisors, LP 110 East 59th Street, New York, NY 10022 (Name and address of agent for service) (212) 938-5000 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments December 31, 2011 Total Fair Value Frequency of Shares Cost (in US Dollars) Redemptions INVESTMENTS IN NON U.S. INVESTMENT COMPANIES - 37.92%(a)(g) Fixed Income Arbitrage - 8.92%(a) GS Gamma Investments, Ltd. (Cayman Islands)(b) $ $ Quarterly Global Macro - Discretionary - 8.02%(a) Graham Global Investment Fund Ltd. (B.V.I.) Monthly Long Short Equity - General - 13.20%(a) Pelham Long/Short Fund Ltd - Class A (Bermuda)(c) Monthly Sprott Offshore Fund, Ltd. (Cayman Islands) Monthly Zebedee Focus Fund Limited (Cayman Islands) Monthly Long Short Equity - Sector - 7.78%(a) Camber Capital Offshore Fund, Ltd. - Class A (Cayman Islands) Monthly TOTAL INVESTMENTS IN NON U.S. INVESTMENT COMPANIES INVESTMENTS IN U.S. INVESTMENT COMPANIES - 49.89%(a)(g) Dedicated Short Bias - Short Equity - 1.29%(a) Dialectic Antithesis Partners, LP Quarterly Event Driven - Distressed - 7.70%(a) Stone Lion Fund L.P. Quarterly Xaraf Capital, LP(e) Quarterly Long Short Equity - General - 9.15%(a) Absolute Partners Fund, LLC Monthly Lafitte Fund I LP Quarterly Oak Street Capital Fund, L.P. Quarterly Long Short Equity - Sector - 28.55%(a) CCI Technology Partners, L.P.(d) Quarterly Echo Street Capital Partners, LP(e) Quarterly Shannon River Partners II LP - Class A Quarterly Sio Partners, LP Quarterly Risk Arbitrage - 3.20%(a) Pentwater Equity Opportunities Fund LLC Monthly TOTAL INVESTMENTS IN U.S. INVESTMENT COMPANIES SHORT TERM INVESTMENT - 7.57%(a) State Street Institutional Investment Trust - Class I, 0.00%(f) TOTAL SHORT TERM INVESTMENT TOTAL INVESTMENTS- 95.38%(a) Assets in Excess of Other Liabilities - 4.62%(a) TOTAL NET ASSETS - 100.00%(a) $ Footnotes aPercentages are stated as a percent of net assets. b Fair value of $784,537 is subject to 12-month lockup period by GS Gamma Investments, Ltd., which expires in January, 2012. c Fair value of $463,367 is subject to 12-month lockup period by Pelham Long/Short Fund Ltd. - Class A,which expires in January, 2012. d Total fair value of $4,514,152 is subject to 12-month lockup period by CCI Technology Partners, L.P.Lockups relating to$3,263,242, $815,811, and $435,099 expire in March, 2012, April, 2012, and July, 2012, respectively. e Fair value of $2,580,950 is subject to 12-month lockup period by Echo Street Capital Partners, LP. Lockups relating to $2,258,331 and $322,619 expire in January, 2012, and July, 2012, respectively. fRate indicated is the current yield as of December 31, 2011. g Investments in investment companies are generally non-income producing. The cost basis of investments for federal income tax purposes at December 31, 2011 was as follows*: Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2011; Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Investments Non U.S. InvestmentCompanies $
